Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose: 
A method for removing goods for one or more orders from storage in a distribution center for order fulfilment, the distribution center having a picking region and a store comprising storage racks and storage rack aisles, 
an order comprises a combination of goods from single-type containers and at least one mixed container, and when an order is present, all the goods assigned to the order are removed from a particular order storage rack aisle of the storage racks at which all goods of the order are stored, the method comprising:
initially placing goods into storage into the storage racks in the form of single-type containers;
transferring so as to be accessible from an order storage rack aisle designated for the order, single-type containers of goods that are required to fulfil the order but are not at the order storage rack aisle, the single-type containers are transferred via a cross-transport from storage racks along one or more other storage rack aisles;
picking from different single-type containers at the picking region to produce at least one mixed container of the order, the at least one mixed container of the order is produced at least one picking station that is supplied with single-type containers from the storage racks; 
placing the produced at least one mixed container into storage at the order storage rack aisle of the storage racks; and
removing all the goods of the order from the order storage rack aisle, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655